Citation Nr: 0032641	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-16 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to special monthly compensation by reason of 
being housebound.



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision, in which the Indianapolis, Indiana, Department of 
Veterans Affairs (VA) Regional Office (RO) denied the veteran 
entitlement to special monthly compensation by reason of 
being housebound secondary to post-traumatic stress disorder 
(PTSD). 


REMAND

The issue before the Board is whether the veteran is entitled 
to special monthly compensation for his service-connected 
PTSD.  Increased compensation is payable to a veteran in need 
of regular aid and attendance.  38 U.S.C.A. § 1114(r) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.350(h) (2000).  The 
following factors will be accorded consideration in 
determining that need: inability of veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of veteran to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  The evidence must establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352 (2000).

Special monthly compensation is also payable pursuant to 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.

The veteran has been found to be totally and permanently 
disabled as a result of his service-connected PTSD.  He 
claims that this disability renders him substantially 
confined to his home, thereby warranting a grant of special 
monthly compensation.  In a written statement dated November 
1999, he alleges that he stays in his room during the day, 
staring out the window or listening to the radio, has panic 
attacks, feels extreme discomfort in social settings, stays 
away from people and crowds, has no friends and only a basic 
knowledge of his neighbors, goes days without speaking to his 
wife of nine years, and does not attend community events or 
go on vacation with his wife.  He also alleges that he takes 
short drives, during which he might pull over and have a 
panic attack if another driver appears behind him, and runs 
errands such as going to a remote gas station that is likely 
to be visited by few people.  The veteran's wife and mother 
have confirmed the veteran's assertions.  

The veteran has been treated for mental complaints since the 
1970s, and was first diagnosed with PTSD in 1989.  In July 
1996, a Board of VA psychiatrists found that the veteran had 
failed to respond to treatment rendered since 1989 and was 
one of the 10 percent of patients whose symptoms remain worse 
or unchanged despite treatment.  Since his treatment began, 
multiple psychiatrists, psychologists and therapists have 
confirmed that the veteran is socially isolated and suffers 
severe to total social and industrial impairment as a result 
of his psychiatric and personality disorders.  However, no 
medical professional has opined that the veteran is 
substantially confined to his home solely as a result of his 
service-connected PTSD.  In November 1997, John L. Cece, a 
private therapist (social worker) who has no medical 
expertise, submitted a statement in support of the veteran's 
claim.  Therein, he indicated that the veteran is 
substantially confined to his home due to anxiety-related 
maladies, including agoraphobia and a socially phobic 
condition, which stem from his PTSD.  The record contains 
medical evidence confirming that the veteran has social 
phobia, but no medical opinion confirming that this phobia is 
part of or caused by the veteran's PTSD.  A Remand is thus 
necessary to determine whether the veteran's PTSD, alone, 
substantially confines the veteran to his home.  

To determine the foregoing, the RO may schedule the veteran 
for an in-home examination or, if it deems it more 
appropriate, transfer the veteran's claims file to a medical 
specialist for an opinion on the matter.  In addition, while 
this claim is in Remand status, the RO should make one more 
effort to interview the veteran's neighbors.  The Board notes 
that a field examiner unsuccessfully endeavored to do so in 
November 1999, when the neighbors were working.  However, in 
light of the fact that the RO now knows that the neighbors 
work mid-day, a field examiner should be requested to return 
during an earlier or later part of the day.  

Finally, in February 2000, after the RO had transferred the 
veteran's claims file to the Board for appellate review, the 
Board received additional evidence from the veteran that is 
pertinent to his claim.  On Remand, the RO should consider 
this evidence and any other evidence the veteran wishes to 
submit in support of this claim.  As well, it should provide 
the veteran an opportunity to assist the RO in obtaining and 
associating with the claims file any recent medical records 
of the veteran's treatment for PTSD.  See Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999) (holding that an appellant 
has a right to submit additional evidence and argument on all 
matters the Board has remanded to the RO). 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private health 
care providers who have recently treated 
his PTSD.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment.  

2.  The RO should arrange for a VA field 
examiner to interview the veteran's 
neighbors for the purpose of determining 
the extent to which the veteran is 
confined to his home.

3.  The RO should either afford the 
veteran an in-home VA examination of his 
PTSD or transfer this claims file to an 
appropriate specialist for an opinion as 
to whether the veteran's PTSD, alone, 
substantially confines the veteran to his 
home.  In either case, the examiner 
should review the veteran's claims file 
in its entirety and a copy of this Remand 
prior to offering an opinion as to the 
severity of the veteran's PTSD.  
Thereafter, he or she should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's PTSD, 
alone, substantially confines the veteran 
to his home.  In so doing, he or she 
should specifically indicate whether the 
veteran's social phobia plays a role in 
his confinement, and if so, whether that 
phobia is part of or caused by the 
veteran's PTSD.  The examiner should 
include detailed rationale for all 
opinions expressed.

4.  The RO should review the examination 
report or opinion to determine whether it 
complies with the previous instruction.  
If the report or opinion is inadequate, 
it should be returned to the examiner for 
completion.

5.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record, including 
that which was received at the Board in 
February 2000.  If the RO denies the 
benefit sought, it should furnish the 
veteran a supplemental statement of the 
case and afford him an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.  The RO should also 
undertake any development required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

The purpose of this Remand is to obtain additional medical 
information.  By remanding this appeal, the Board intimates 
no opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act until further notified.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



